—Order unanimously affirmed without costs. Memorandum: Plaintiff, the owner of certain *878commercial property, commenced this action to recover under a policy of property insurance issued by Commercial Union Insurance Company (defendant) to plaintiff’s former tenant. Supreme Court properly denied plaintiffs motion and defendant’s cross motion for summary judgment. The record establishes that plaintiff was named as a loss payee under the property coverage portion of the policy. We nonetheless conclude that neither party has established entitlement to summary judgment because the record contains only some provisions of the policy applicable to a loss payee under the property coverage portion of the policy and contains none of the common policy conditions and commercial property conditions applicable to the property coverage (see, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeals from Order of Supreme Court, Erie County, O’Donnell, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Hayes, Kehoe and Burns, JJ.